DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on May 2, 2022. 
3.	It is acknowledged that as a result of the amendment, claims 1 and 9 have been amended. 
4.	Claims 1-17 and 19-20 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-17 and 19-20 have been considered. Examiner agrees that requested, based on the corresponding security tag, instead of evaluating security tags is different as to Gupta conducts a search based on tokens, however as amended is clear that the retrieval is based on the “first security tag” of the data record and its association with the first security tag. However Claims 15-17 and 19-20 were not amended as Claims 1 and 9. Gupta still teaches the limitations corresponding to the mentioned claims. “A method comprising: requesting one or more security tags for one or more data records form one or more memories in response to a query” (Claim 15 and Par [0044], “The BI information may include sales data, revenue data, profit data, tax data, or the like, or any combination thereof. In one example, database system 106 may comprise dynamic random access memory (DRAM)…”) requesting one or more security tags for one or more of data records from one or more memories in response to a query (Par [0112], “The search engine may generate a search request obtaining data 184B” and par [0128], “For security reasons, the search engine might not display certain tokens and/or associated data to certain users. The search engine may provide both row level security and object level security.”) evaluating by executing an instruction using at least one processor, the one or more security tags based on the query to identify a first 
Security tag of the one or more security tags; (Par [0131], “The tokens and associated data may be assigned security values. The tokens associated with the data may be assigned a particular security flag that only allows access by managers. The search engine compares a security tag for the user with the security flags assigned to the data and tokens.”) requesting a first record of the one or more data records from the one or 
more memories, (Par [0130], “The search engine not only limits what data is displayed to different users but also restricts which tokens are displayed to the users. Tokens may identify columns of data that some users should not know exists. For example, the tokens may identify companies, people, products, locations, transactions, etc. in the database system that should be kept confidential.”) the first record associated with the first security tag; and output the first record in response to the query. (See Figure 16 and par [0138], “For example, the California token, and/or the data associated with California token, may have been displayed and/or selected by users of the enterprise more than any other token. However, the group of users in the legal department may have selected a different token more often than the California token. Accordingly, the tokens in global indexes 210A may have different token scores than the tokens in legal department index 210B.”).” it is a correspondence of the tokens and data associated to assign security values “assigning” The “requesting one or more security tags” is just based on a query, which could be an association of the data and its security flag.
“The tokens and associated data may be assigned security values. The tokens associated with the data may be assigned a particular security flag that only allows access by managers. The search engine compares a security tag for the user with the security flags assigned to the data and tokens.”). The amended language in Claims 1 and 9 retrieves, “retrieve based on the security tag”, which is different than requesting a record and 
In view of the above, the Examiner contends that all limitations as recited in the claims have been addressed in this Action.           
Claim Objections
6	It appears that Claim 18 was inadvertently not allocated after claim 17. The language from “evaluating…” appears to be Claim 18, if this is correct, please correct the numbering.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta; Shashank; et al. (US 20150026153), hereinafter “Gupta”
As per Claim 15, Gupta discloses:  
A method comprising: requesting one or more security tags for one or more data records form one or more memories in response to a query: (Claim 15 and Par [0044], “The BI information may include sales data, revenue data, profit data, tax data, or the like, or any combination thereof. In one example, database system 106 may comprise dynamic random access memory (DRAM)…”) requesting one or more security tags for one or more of data records from one or more memories in response to a query (Par [0112], “The search engine may generate a search request obtaining data 184B” and par [0128], “For security reasons, the search engine might not display certain tokens and/or associated data to certain users. The search engine may provide both row level security and object level security.”) evaluating by executing an instruction using at least one processor, the one or more security tags based on the query to identify a first 
Security tag of the one or more security tags; (Par [0131], “The tokens and associated data may be assigned security values. The tokens associated with the data may be assigned a particular security flag that only allows access by managers. The search engine compares a security tag for the user with the security flags assigned to the data and tokens.”) requesting a first record of the one or more data records from the one or 
more memories, (Par [0130], “The search engine not only limits what data is displayed to different users but also restricts which tokens are displayed to the users. Tokens may identify columns of data that some users should not know exists. For example, the tokens may identify companies, people, products, locations, transactions, etc. in the database system that should be kept confidential.” And 
the first record associated with the first security tag; and output the first record in response to the query. (See Figure 16 and par [0138], “For example, the California token, and/or the data associated with California token, may have been displayed and/or selected by users of the enterprise more than any other token. However, the group of users in the legal department may have selected a different token more often than the California token. Accordingly, the tokens in global indexes 210A may have different token scores than the tokens in legal department index 210B.”).
 
As per Claim 16, the rejection of Claim 1 is incorporated and further Gupta discloses:  
Further including converting and compressing data into a columnar format to be stored as one or more data records and associated security tags in the memory. (Par [0066], “The query delivery server portion of BI server 108 converts search object 134 into structured search instructions 140, sends instructions 140 to database system 106, and delivers the data retrieved from database system 106 to user interface 102. Structured search instructions 140 are based on the table, column, and/or data locations and relationships identified in the relational models. For example, the relational models in BI server 108 may indicate that revenue column 146 is located in a table T1 within database system 106 and state column 142 is located within a table T2 of database system 106. BI server 108 generates structured search instructions 140 that reference the tables T1 and T2 containing columns 146 and 142, respectively.” And par [0131], “The search engine compares a security tag for the user with the security flags assigned to the data and tokens. If the two security identifiers do not match, the token and associated data will not be displayed to the user.”).

As per Claim 17, the rejection of Claim 1 is incorporated and further Gupta discloses:  
wherein the first security tag includes a bit map to represent a plurality of groups and to indicate an access associated with the plurality of groups. (Par [0138], par [0198], “The search engine may set token security bitmasks 540 based on which groups of users are authorized to view the tokens and/or the associated data. For example, the search engine may set token bitmask 540A so only management and sales groups can view California token 504D and any associated data. The search engine may set token security bitmask 540B so only the management group can view Arizona token 504C and any associated data” and Par [0200], “FIG. 17 shows how the security bitmaps may determine which tokens are displayed to users. Branch security bitmaps 542 may be generated based on token security bits maps 540…” and figure 16).
And further determining whether to permit access to the first record based on an analysis of the bit map of the first security tag. (Par [0131], “The tokens and associated data may be assigned security values. The tokens associated with the data may be assigned a particular security flag that only allows access by managers. The search engine compares a security tag for the user with the security flags assigned to the data and tokens. If the two security identifiers do not match, the token and associated data will not be displayed to the user.” And see also par [0128] and figure 16).
evaluate the one or more security tags based on the query by comparing the one or more security tags to a column criterion to identify the first security tag. (Par [0143], “Any combination of weightings and ranking criteria may be assigned to the global indexes 210A, department indexes 210B, and user indexes 210C. For example, the top three ranked tokens from each of the indexes 210A, 210B, and 210C may be displayed. This enables the search engine to display a wider variety of tokens from a wider variety of columns.” And par [0128] and figure 16).

As per Claim 19, the rejection of Claim 1 is incorporated and further Gupta discloses:  
Further including evaluating the first record based on the query to identify the first record as a query response.  (Par [0131], “The tokens and associated data may be assigned security values. The tokens associated with the data may be assigned a particular security flag that only allows access by managers. The search engine compares a security tag for the user with the security flags assigned to the data and tokens.” And par [0128] and figure 16).

As per Claim 20, the rejection of Claim 15 is incorporated and further Gupta discloses:  
wherein evaluating the one or more security tags using a bit AND operation with respect to a privileged tag. (Par [0128], par [0197], “Referring to FIG. 16, the search engine may assign security bitmasks 540 to tokens 504. Security bitmasks 540 may include different bits associated with different user groups. For example, a first bit may be associated with a management group, a second bit may be associated with a human resources group, and a third bit may be associated with a sales group. These of course are just examples and any number of bits may be associated with any number of different groups.” And par [0201-0202], branch security bitmaps, made association by groups adding branch security bitmaps according to different bits in security bitmasks associated with different geographic regions; see also par [0208-0209], that gives access according to REVENUE with values greater than $1 million, the access is granted according to different revenue levels, “For example, a bit in user security bitmap 544 may enable the user to view financial transactions over $1 million” that being the “privileged tag”.).
Allowable Subject Matter
9.	Claims 1-14 are allowed.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Carlos de la Huerga et al (US 6820093), Method for verifying record code prior to an action based on the code; A method to be used with a processor and at least a first record, the processor capable of facilitating at least a sub-set of possible record modifications including copying, moving, altering and deleting, the processor having access to characteristic sets which correspond to record codes, at least a first segment of the first record having characteristics that match a first characteristic set which distinguishes the first segment from other record segments, the first record also including a first record code which can be used by the processor
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA RUIZ/
Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
August 13, 2022